Per. Cur.
The rule must be made absolute. We know of no other rules of proceeding, respecting the liability of bail, than those which regulate it in the Courts of Westminster. Without these, we are without any. I look upon the practice in this case, to depend upon rules of court; and these rules on reason and. justice. On the return of a Ca. sa. non ■es t inventus, the bail is bound; the extension of the time, upon the sci.fa. I take to be founded on rules of practice.
The proceedings were stayed, and the bail exonerated.